James Norman




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 26, 2015

                 No. 04-15-00189-CR, 04-15-00190-CR and 04-15-00191-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                                   James Norman EVANS,
                                          Appellee

                From the 216th Judicial District Court, Kendall County, Texas
                           Trial Court No. 5623, 5624, and 5643
                        Honorable Robert R. Barton, Judge Presiding

                                       ORDER
        On August 14, 2015, appellee filed a letter stating that he mistakenly omitted from his
brief cover a request for oral argument. We construe appellee’s letter as a motion to amend
appellee’s brief cover to request oral argument. The motion is GRANTED, and appellee’s brief
cover is amended to show that appellee requests oral argument.


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court